Citation Nr: 1334667	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lower back disorder, to include as secondary to the service-connected residuals of shell fragment wounds.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, which included service in the Republic of Vietnam.  He is the recipient of the Combat Infantryman Bad, a Bronze Star Medal with V Device, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

On the Veteran's May 2009 substantive appeal (VA Form 9), he indicated that he wished to appear at a Board hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for his requested Board hearing in July 2012.  However, he submitted a statement in July 2012 indicating that he would like to withdraw his appeal from the Board.  As such, the Veteran's hearing was subsequently cancelled.  In an Informal Hearing Presentation from the Veteran's representative, dated September 2012, it was indicated that the Veteran was satisfied with a recent grant of total disability based upon individual unemployability (TDIU), but still wished to have his remaining claims reviewed.  Accordingly, the Board finds that the Veteran's unsigned withdrawal statement, absent any other indication from the Veteran, is insufficient to establish such withdrawal and the Veteran's claim will continue to be adjudicated accordingly.  However, with regard to the issue of a new Board hearing, the Veteran has not requested a new one.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2012).

This case was previously before the Board in November 2012, at which time it was remanded for further development, and it now returns for further appellate review.   The Board notes that, while the Veteran's representative submitted an Informal Hearing Presentation in September 2012, prior to the Board's initial review of the case, his representative was not provided with an additional opportunity to submit argument prior to the Board's post-remand review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board. 

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated February 2008 to April 2012, which were considered in the July 2012 supplemental statement of the case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination addendum opinion in accordance with the November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

The Veteran contends that he injured his back as the result of an in-service explosion blast.  The Veteran is service-connected for the residuals of fragment wounds and related scars of his abdomen, left mandible, scalp, and left thigh.  When filing the instant service connection claim, the Veteran asserted that his lower back disability was secondary to his abdominal fragment wound and related scar.  Based on this assertion, the Veteran was afforded a VA examination in April 2008, during which the examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine and opined that such was not caused by the Veteran's service-connected scar to his abdomen, stating that there is no anatomical, physiological, or clinical correlation between the two conditions.

In November 2012, the Board remanded the issue of entitlement to service connection for a lower back disorder, to include as secondary to the service-connected residuals of shell fragment wounds.  The Board requested that the AMC obtain an addendum opinion to the April 2008 VA examination, in which the theories of direct service connection and aggravation would also be discussed.  In particular, the Board noted that a service treatment record dated in June 1969 indicated that the Veteran had complained of back pain in service and his February 1970 report of medical history obtained in connection with his separation examination showed a report of back trouble.  The claims file reflects that the AMC obtained an addendum opinion in January 2013.  Although the examiner stated that he reviewed the entire claims file, to include the Veteran's service treatment records, he noted that he could not find the June 1969 record.  As such, he offered negative nexus opinions for the theories of direct service connection and aggravation based upon the evidence of record.  

However, there is not full compliance with the November 2012 remand instructions as the examiner did not review all of the Veteran's service treatment records before issuing an opinion, as evidenced by his lack of finding the June 1969 record.  A review of the Veteran's service treatment records revealed the June 1969 treatment record for a complaint of back pain.   Because it does not appear that the VA examiner has properly considered all of the evidence as requested by the November 2012 remand instructions, an additional addendum opinion is necessary. Accordingly, the VA examiner must again address the Veteran's lower back claim in light of the evidence of complaints of back pain in service as shown in the June 1969 treatment record.  The record has been marked with a yellow tab in order to facilitate its identification upon review.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims folder to the examiner who conducted the April 2008 VA examination and January 2013 addendum opinion (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The claims files should be made available to and reviewed by the examiner.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

After reviewing the claims file, to include the Veteran's service treatment records (contained in the first volume of the claims file in a yellow envelope), the examiner should offer the following opinions:

(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lower back disorder is directly related to service?  The examiner should specifically consider the Veteran's documented in-service treatment for back pain in June 1969 and his proximity to an in-service explosion, resulting in his various service-connected fragment wound residuals, and his February 1970 report of medical history obtained in connection with his separation examination that showed a report of back trouble.  The treatment records at issue have been marked.  

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lower back disorder was aggravated (i.e., permanently worsened) by his service-connected fragment wound residuals, to include his abdominal wound and related scarring.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's lower back disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected fragment wound residuals.

The examiner should provide a complete rationale for any opinion expressed. 

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


